DETAILED ACTION
Status of Claims
This action is in reply to the Appeal Brief filed on 22 September, 2021.
Claims 1, 3 – 6, 11, 15, 16, 20 and 22 - 27 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
In view of the Appeal Brief filed on 22 September, 2021, PROSECUTION IS HEREBY REOPENED. To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019). 
Claim 11 is representative. Claim 11 recites: 
 A system for creating and employing medical finding unique identifiers, comprising:
a finding unique identifier (FUID) repository configured to electronically store a plurality of FUIDs, each FUID comprising an identification uniquely identifying a particular medical finding of a particular patient, an identification of a medical facility at which the particular medical finding was initially discovered and an identification uniquely identifying the particular patient,
wherein the plurality of FUIDs are accessible to a plurality of medical facilities, 
wherein each medical finding comprises at least one selected from a group consisting of a disease of the patient and a medical condition of the patient;
a new FUID generator comprising a computer processor configured to 
generate one FUID for each newly discovered medical finding of each patient and 
store the FUID in the FUID repository, and 
tag electronic formatted medical procedures and corresponding medical results for a same medical finding of a same patient with a same FUID, 
wherein the tagged electronic formatted medical procedures and corresponding medical results provide a longitudinal record for the same medical finding of the same patient from discovery of the same medical finding with the same patient through a last event for the medical finding of the same patient; and
a data evaluator configured to:
perform data mining on electronic formatted medical procedures and corresponding medical results from different events for the same medical finding across a population of patients, the population including the same patient, and
based on the data mining, derive statistics demonstrating a correlation between a certain protocol for the same medical finding of the same patient indicated by the same FUID and corresponding long-term outcomes for the same medical finding with other patients of the population for performing long-term, outcome-based quality assurance (QA) and/or quality control (QC) relating to the electronic formatted medical procedures.
Claims 1 and 20 recite a method and medium with instructions executed by a processor that performs similar limitations.
Claims 1, 3 – 6, 11, 15, 16, 20 and 22 - 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a method, a system and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of: 
generate one FUID for each newly discovered medical finding of each patient, each FUID comprising an identification uniquely identifying a particular medical finding of a particular patient, an identification of a medical facility at which the particular medical finding was initially discovered and an identification uniquely identifying the particular patient, wherein each medical finding comprises at least one selected from a group consisting of a disease of the patient and a medical condition of the patient; and 
tag electronic formatted medical procedures and corresponding medical results for a same medical finding of a same patient with a same FUID, wherein the tagged electronic formatted medical procedures and corresponding medical results provide a longitudinal record for the same medical finding of the same patient from discovery of the same medical finding with the same patient through a last event for the medical finding of the same patient;
based on the data mining, derive statistics demonstrating a correlation between a certain protocol for the same medical finding of the same patient indicated by the same FUID and corresponding long-term outcomes for the same medical finding with other patients of the population for performing long-term, outcome-based quality assurance (QA) and/or quality control (QC) relating to the electronic formatted medical procedures.
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 1, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion. The claims recite generating and tagging medical procedures and results from different events for a same finding (i.e. a disease or medical condition) with a finding unique identifier (FUID) that includes a facility and patient identifier and a sequential number. The specification discloses generating and tagging medical procedures and results with an FUID is disclosed as a manual – i.e. mental process. For example, paragraph 0051 of the specification (as published) discloses that “a tag can be applied to a paper report or other physical report”. Additionally, an oncologist decides whether to tag a tumor metastased from a previous tumor with the FUID of the previous tumor or with its own FUID (0058). Therefore, in view of the specification, generating and tagging procedures and results of medical 
Similarly, deriving statistics correlating outcomes (construed here as “results”) with a certain protocol (construed here as “procedures”) from other patients having the same medical finding is a process that can be performed mentally. Deriving statistics is a mathematical formula or relationship that is an abstract idea. The broadest reasonable interpretation of the “deriving statistics” limitation includes statistics that can be derived entirely in the human mind, or with the aid of pen and paper. Clinical trials have long been used in medicine to determine the effectiveness (i.e. outcome) of various treatments for a medical condition using a study group (i.e. a population). These studies, and the statistical evaluation of the resulting data have been practiced in medicine long before the advent of computers. Nothing in the claims, or the specification, indicates that the amount of data required by the claims makes deriving statistics and correlations unreasonable for a human to perform. As such, the claims recite an abstract idea within the “mental processes” grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond that abstract idea that include: 
a finding unique identifier (FUID) repository configured to electronically store a plurality of FUIDs; a new FUID generator comprising a computer processor; a data evaluator;
store the FUID in the FUID repository, wherein the plurality of FUIDs are accessible to a plurality of medical facilities, 
perform data mining on electronic formatted medical procedures and corresponding medical results from different events for the same medical finding across a population of patients, the population including the same patient.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The repository, FUID generator and data evaluator are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. The specification discloses that the invention relies on using “a general purpose computer with micro-processor and physical memory and/or other computer” (0016 as published). Storing data so that it can be aggregated into a longitudinal record and made accessible for evaluation is an extra solution data gathering step. Making data accessible to various medical facilities for searching, such as from the recited central data repository, is an extra-solution data gathering step. 
Data mining is similarly recited, and disclosed, at a high level of generality – “Suitable statistics include statistics derived from mining data for other findings.” (0059); “This data will be mined accordingly . . .” (0060). Examiner construes that mining data includes 
The claims also recite the following additional element beyond that abstract idea: 
(derive statistics demonstrating a correlation . . .) for performing long-term, outcome-based quality assurance (QA) and/or quality control (QC) relating to the electronic formatted medical procedures.
Here, Examiner notes that tagged data for a population of patients is mined and correlated “for performing long-term, outcome based QA and/or QC relating to the electronic formatted medical procedures”. However, the QA/QC function is merely an intended use of the data – “for performing . . . QA/QC”. Even if such a QA/QC evaluation was positively recited, the evaluation is disclosed in the specification at a high level of generality. For example, the evaluation is described as deriving “correlations between certain treatment protocol for a particular tumor and corresponding short and long-term outcomes” (0003); “a data evaluator evaluates the data”; “generates statistics that can derive correlations” (0027 – 0030, 0041, 0050). However, the specification is silent as to how the tagged data is evaluated in order to perform the recited QA/QC function. The broadest reasonable interpretation includes performing this function in the human mind. For example, forming judgements or opinions about the effectiveness of a treatment with respect to a certain medical condition, based on statistics for those instances, is an ordinary mental process. 
Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). Similarly, making stored results accessible and searchable is an insignificant post-solution activity. As such, the additional elements recited in the claim do not integrate the abstract identification process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract identification process. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a FUID repository, a new FUID generator (construed as software executed on a generic computer), computer-readable medium).  Similarly, storing data in a repository and making stored results accessible for data mining/searching are conventional computer functions – receiving, requesting, storing and retrieving information, for example over a network, as in Symantec, TLI, OIP, buySAFE, Alice and Ultramercial. Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually. 
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of findings (22, 24, 25), and types of medical results (26); those that recite additional abstract ideas including: generating a new FUID (4, 23), using the last previous FUID to generate a new FUID for a new finding (5), requesting FUID in response to a medical evaluation and tagging the results (6); tagging plural results for the same patient (15); deriving statistics demonstrating a correlation (27); those that recite well-understood, routine and conventional activity or computer functions including: returning the FUID (16); those that recite insignificant extra-solution activities; the FUID includes results from a plurality of facilities, data mining (data gathering) (3, 27),; or those that are an ancillary part of the abstract idea.  The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed 22 September, 2021 have been fully considered but they are not persuasive.
The U.S.C. 101 Rejection
Applicant argues that the claims do not recite a mental process. In particular, Applicant asserts that tagging and storing data that is accessible to multiple facilities and are searchable based on FUID cannot be performed in the human mind. Examiner disagrees. For example, the 
Applicant further asserts that any abstract idea is integrated into a practical application, because the “specific practical applications do not serve to monopolize a judicial exception”. However, the courts have made clear that pre-emption is not a stand-alone test. In particular, the features relied on by the applicant – i.e. storing data that is accessible - is a conventional data gathering step and is not a practical application. Similarly, making data searchable (in order to 
Additionally, Applicant asserts an improvement to a computer or other technology by virtue of “more efficient identification and tracking of the data”. For example, findings and results can be generated by various different sources and the lack of inter-source communication prevents access to information from another source. This argument is not commensurate with the scope of the claims. The claims require that findings and results from different events are tagged and stored for only one patient, but is silent with respect to multiple sources. Even if multiple sources were recited, obtaining data from plural sources is nothing more than a data gathering step. 
Applicant asserts improving the medical care / improving treatment of patients. As above, this argument is not commensurate with the scope of the claims. 
Applicant also argues that the ordered process performed by a computer renders it a special purpose computer that includes specific timing of various process steps. Examiner does not understand this argument. According to the Supreme Court, simply programming a general purpose computer to perform an abstract judicial exception does not make it a special purpose computer. Additionally, applicant asserts that the invention “creates new information, including FUID identifiers”. However, as noted above, this step can be performed mentally.
Applicant argues that that “tagging” events for a medical finding with an FUID of a specific structure, “storing” in a central repository to be used for QA/QC “amount to significantly more that any abstract idea.” Applicant asserts that “These practical applications amount to significantly more that any abstract idea”. Nonetheless, as shown above, the claim does not recite any additional elements that integrate the abstract generating and tagging process into a practical application. 
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2004/0015337 A1 to Thomas discloses a statistically based health status assessment system that includes evaluating treatment patterns based on patient outcomes in order to manage for quality.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                         Date: 6 December, 2021